DETAILED ACTION

Election/Restrictions

This application is in condition for allowance except for the presence of claims 7-12 directed to Species II non-elected without traverse.  Accordingly, claims 7-12 have been cancelled.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment of claim 5 was given in a telephone interview with John Guay on 08/19/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 07/26/2022. 

5. (Currently Amended) A semiconductor apparatus comprising: 
a semiconductor substrate of a first conductivity type including a device region in which a semiconductor device is provided; 
a diffusion layer of a second conductivity type provided on a surface of the semiconductor substrate at an outer periphery of the device region; 
a first depletion prevention region of the first conductivity type provided on the surface of the semiconductor substrate at the outer periphery of the device region, positioned on an inner side of the diffusion layer in the semiconductor substrate and separate from the diffusion layer; 
a channel stopper electrode electrically connected to the first depletion prevention region; 3Docket No. 004700-ME0492 Application No. 17/108,070 
a monitor electrode electrically connected to the diffusion layer and separate from the channel stopper electrode; and 
an insulating film covering an inner edge portion of the monitor electrode and an outer edge portion of the channel stopper electrode, 
wherein the inner edge portion of the monitor electrode is positioned between the diffusion layer and the first depletion prevention region, 
a distance between the outer edge portion of the channel stopper electrode and the inner edge portion of the monitor electrode is a first distance, 
a distance between the diffusion layer and the first depletion prevention region is a second distance, and 
the first and second distances are set so that a discharge voltage between the channel stopper electrode and the monitor electrode becomes greater than an avalanche breakdown voltage at a PN junction portion of the diffusion layer and the semiconductor substrate, wherein 
an impurity concentration of the diffusion layer is lower than an impurity concentration of the semiconductor substrate.

7-12. (Canceled)

Allowable Subject Matter

Claims 1 and 3-6 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a semiconductor apparatus comprising: a diffusion layer of a second conductivity type provided on a surface of the semiconductor substrate at an outer periphery of the device region; a first depletion prevention region of the first conductivity type provided on the surface of the semiconductor substrate at the outer periphery of the device region, positioned on an inner 10side of the diffusion layer in the semiconductor substrate and separate from the diffusion layer; wherein the inner edge portion of the monitor electrode is positioned between the diffusion layer and the first depletion prevention region, a distance between the outer edge portion of the channel stopper electrode and the inner edge portion of the monitor electrode is a first distance, 20a distance between the diffusion layer and the first depletion prevention region is a second distance, and the first and second distances are set so that a discharge voltage between the channel stopper electrode and the monitor electrode becomes greater than an avalanche breakdown voltage at a PN junction portion of the diffusion layer and the semiconductor substrate and a second depletion prevention region of the first conductivity type provided on the surface of the semiconductor substrate at the outer periphery of the device region, positioned on an outer side of the diffusion layer in the semiconductor substrate and separate from the diffusion layer, 30an outer edge portion of the monitor electrode is positioned between the diffusion layer and the second depletion prevention region,-11 - a distance between the diffusion layer and the second depletion prevention region is a third distance, and the third distance is set so that the discharge voltage becomes greater than the avalanche breakdown voltage in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 5, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a semiconductor apparatus comprising: a diffusion layer of a second conductivity type provided on a surface of the semiconductor substrate at an outer periphery of the device region; a first depletion prevention region of the first conductivity type provided on the surface of the semiconductor substrate at the outer periphery of the device region, positioned on an inner 10side of the diffusion layer in the semiconductor substrate and separate from the diffusion layer; wherein the inner edge portion of the monitor electrode is positioned between the diffusion layer and the first depletion prevention region, a distance between the outer edge portion of the channel stopper electrode and the inner edge portion of the monitor electrode is a first distance, 20a distance between the diffusion layer and the first depletion prevention region is a second distance, and the first and second distances are set so that a discharge voltage between the channel stopper electrode and the monitor electrode becomes greater than an avalanche breakdown voltage at a PN junction portion of the diffusion layer and the semiconductor substrate, wherein an impurity concentration of the diffusion layer is lower than an impurity concentration of the semiconductor substrate in combination with the rest of the limitations of the claim.

The closest prior arts on record are Liu (US-20150249149-A1), Morimoto (US-20190305140-A1) and Takeuchi (US-20140145212-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 3-4 and 6 are also allowed being dependent on allowable claims 1 or 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see pages 7-9, filed 07/26/2022, with respect to claim 5 have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897